DETAILED ACTION

1. The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 


2. Applicant's amendment and remarks filed on 01/25/2022 are acknowledged, and have been entered.
Claims 1, 3, 10-11, 13-15, 19-21, 23-24 and 26-27 are pending. 


3. Applicant’s election of the invention of Group III as set forth in the office action dated 08/19/2020 (claim 24, drawn to a method of treating cancer comprising administering to a patient the host cell of Group I) in the reply filed on 01/25/2022 is acknowledged.  

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement among the inventions of Groups II-IV, the present election has been treated as an election without traverse (MPEP § 818.03(a)).


4. Claims 1, 3, 10-11, 13-15, 19-21, 23 and 26-27 are directed to an allowable product.  Responsive to Applicant’s request for rejoinder, and pursuant to the procedures set forth in MPEP § 821.04(b), claim 24, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104, to the extent that it reads on the elected invention.  

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I and Group III, as set forth in the Office action dated 08/19/2020 is hereby withdrawn. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


5. This application is in condition for allowance except for recitation in claim 24 of inventions nonelected without traverse.  Accordingly, the non-elected inventions have been canceled by the examiner.  See MPEP 821.02.

An Examiner's Amendment to that effect appears below.  Should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.


Examiner’s Amendment

6. Claim 24 has been replaced with the following amended claim:

-- A method for treating cancer comprising administering to a patient a host cell comprising a nucleic acid molecule encoding the fusion protein of claim 1 or a vector comprising said nucleic acid molecule, or a pharmaceutical composition thereof. --




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644